Name: 2004/616/EC: Commission Decision of 26 July 2004 establishing the list of approved semen collection centres for imports of equine semen from third countries (notified under document number C(2004) 2511)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  agricultural policy;  agricultural activity;  means of agricultural production;  international trade;  tariff policy
 Date Published: 2004-08-27; 2005-10-12

 27.8.2004 EN Official Journal of the European Union L 278/64 COMMISSION DECISION of 26 July 2004 establishing the list of approved semen collection centres for imports of equine semen from third countries (notified under document number C(2004) 2511) (Text with EEA relevance) (2004/616/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular Article 17(3) thereof, Whereas: (1) Commission Decision 2000/284/EC of 31 March 2000 establishing the list of approved semen collection centres for imports of equine semen from third countries and amending Decisions 96/539/EC and 96/540/EC (2) has been amended several times. (2) By adopting Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (3) the Commission has modified the legal base for the listing of third countries and their regionalisation for imports of both live equidae and their germinal products. (3) Since Directive 2004/68/EC entered into force, the list of semen collection centres from which Member States authorise the importation of equine semen originating in third countries is amended in accordance with Article 17(3)(b), second to fourth subparagraphs, of Directive 92/65/EEC and is made available to the public on the Commissions website. (4) In addition, third countries notifying the Commisison of the approval of semen collection centres for exports of equine semen to the Community follow a new procedure and provide the information on the approval they carry out in a standardised format. (5) The competent authorities of Canada and New Zealand officially informed the Commission of the approval in accordance with the provisions of Directive 92/65/EEC of, respectively, two and one additional equine semen collection centres. (6) Furthermore, the competent authorities of the United States of America officially informed the Commission of the approval in accordance with the provisions of Directive 92/65/EEC of 12 additional equine semen collection centres, the withdrawal of the approval for the centres 02AZ001-EQS, 00TX003-EQS, 02TX018-EQS and 03TX001-EQS and of the modification of certain details of one approved centre. (7) It is necessary to correct the ISO country code for Serbia and Montenegro and to adjust the place of this country in the list accordingly. (8) It is necessary to take into account that the new Member States joined the Community on 1 May 2004. (9) It is necessary to take account of relevant Community agreements with certain third countries. (10) In the interest of clarity and rationality Decision 2000/284/EC should be repealed and replaced. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorise imports of semen of equidae collected in the centres included in the list in the Annex to this Decision, provided that the requirements set out in Article 4 of Decision 2004/211/EC are complied with. 2. The semen referred to in paragraph 1 must be collected after the date of approval of the centre by the competent national authorities of the third country concerned. 3. Updates to the list in the Annex, decided in accordance with the procedure laid down in Article 17(3)(b) of Directive 92/65/EEC, shall be published on the website of the Commission. Article 2 Commission Decision 2000/284/EC is repealed. References to the repealed Decision shall be construed as reference to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 July 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Council Directive 2004/68/EC (OJ L 139, 30.4.2004, p. 321). (2) OJ L 94, 14.4.2000, p. 35. Decision as last amended by Decision 2004/70/EC (OJ L 15, 22.1.2004, p. 34). (3) OJ L 73, 11.3.2004, p. 1. ANEXO  PÃ Ã LOHA  BILAG  ANHANG  ANNEKS  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  PIELIKUMS  PRIEDAS  MELLÃ KLET  ANNESS  BIJLAGE  ZAÃ Ã CZNIK  ANEXO  PRÃ LOHA  PRILOGA  LIITE  BILAGA 1 VersiÃ ³n  Verze  Udgave  Fassung  Versioon  Ã Ã ºÃ ´Ã ¿Ã Ã ·  Version  Version  Versione  Versija  Versija  VerziÃ ³  VerÃ ¼joni  Versie  Wersja  VersÃ £o  Verzia  RazliÃ ica  Tilanne Version 2 CÃ ³digo ISO  ISO-kÃ ³d  ISO-kode  ISO-Code  ISO-kood  Ã Ã Ã ´Ã ¹Ã ºÃ Ã  ISO  ISO code  Code ISO  Codice ISO  ISO kods  ISO kodas  ISO-kÃ ³d  KodiÃ i ISO  ISO-code  Kod ISO  CÃ ³digo ISO  KÃ ³d ISO  Oznaka drÃ ¾ave ISO  ISO-koodi  ISO-kod 3 Tercer paÃ ­s  TÃ etÃ ­ zemÃ   Tredjeland  Drittland  Kolmas riik  Ã ¤Ã Ã ¯Ã Ã · Ã Ã Ã Ã ±  Third country  Pays tiers  Paese terzo  TreÃ ¡Ã  valsts  TreÃ ioji Ã ¡alis  Harmadik orszÃ ¡g  PajjiÃ ¼ Terz  Derde land  Kraj trzeci  PaÃ ­s terceiro  Tretia krajina  Tretja drÃ ¾ava  Kolmas maa  Tredjeland 4 Nombre del centro autorizado  NÃ ¡zev schvÃ ¡lenÃ © sbÃ rny  Den godkendte stations navn  Name der zugelassenen Besamungsstation  Heakskiidetud keskuse nimi  Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ¿Ã Ã µÃ ³Ã ºÃ µÃ ºÃ Ã ¹Ã ¼Ã ­Ã ½Ã ¿Ã Ã ºÃ ­Ã ½Ã Ã Ã ¿Ã  Name of approved centre  Nom du centre agrÃ ©Ã ©  Nome del centro riconosciuto  ApstiprinÃ tÃ  centra nosaukums  Patvirtinto centro pavadinimas  A jÃ ³vÃ ¡hagyott kÃ ¶zpont neve  Isem taÃ -Ã entru approvat  Naam van het erkende centrum  Nazwa zatwierdzonego punktu  Nome do centro aprovado  NÃ ¡zov schvÃ ¡lenÃ ©ho strediska  Ime odobrenega osemenjevalnega srediÃ ¡Ã a  HyvÃ ¤ksytyn aseman nimi  Hingsstationens namn 5 DirecciÃ ³n del centro autorizado  Adresa schvÃ ¡lenÃ © sbÃ rny  Den godkendte stations adresse  Anschrift der zugelassenen Besamungsstation  Heakskiidetud keskuse aadress  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¿Ã Ã µÃ ³Ã ºÃ µÃ ºÃ Ã ¹Ã ¼Ã ­Ã ½Ã ¿Ã Ã ºÃ ­Ã ½Ã Ã Ã ¿Ã Ã   Address of approved centre  Adresse du centre agrÃ ©Ã ©  Indirizzo del centro riconosciuto  ApstiprinÃ tÃ  centra adrese  Patvirtinto centro adresas  A jÃ ³vÃ ¡hagyott kÃ ¶zpont cÃ ­me  Indirizz taÃ -Ã entru approvat  Adres van het erkende centrum  Adres zatwierdzonego punktu  EndereÃ §o do centro aprovado  Adresa schvÃ ¡lenÃ ©ho strediska  Naslov odobrenega osemenjevalnega srediÃ ¡Ã a  HyvÃ ¤ksytyn aseman osoite  Hingsstationens adress 6 Autoridad competente en materia de autorizaciÃ ³n  SchvalujÃ ­cÃ ­ orgÃ ¡n  Godkendelsesmyndighed  ZulassungsbehÃ ¶rde  Kinnitav asutus  Ã Ã ³Ã ºÃ Ã ¯Ã ½Ã ¿Ã Ã Ã ± Ã ±Ã Ã Ã ®  Approving authority  AutoritÃ © dagrÃ ©ment  AutoritÃ che rilascia il riconoscimento  AtÃ ¼auju izsniegusÃ « iestÃ de  Tvirtinanti institucija  JÃ ³vÃ ¡hagyÃ ³ hatÃ ³sÃ ¡g  AwtoritÃ li toÃ §roÃ ¡ l-approvazzjoni  Autoriteit die de erkenning heeft verleend  Organ zatwierdzajÃ cy  Autoridade de aprovaÃ §Ã £o  PrÃ ­sluÃ ¡nÃ ½ schvaÃ ¾ovacÃ ­ orgÃ ¡n  Organ, ki izda odobritev  HyvÃ ¤ksyntÃ ¤viranomainen  GodkÃ ¤nnandemyndighet 7 NÃ ºmero de autorizaciÃ ³n  Ã Ã ­slo schvÃ ¡lenÃ ­  Godkendelsesnummer  Registriernummer  Loanumber  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ­Ã ³Ã ºÃ Ã ¹Ã Ã ·Ã   Approval number  NumÃ ©ro dagrÃ ©ment  Numero di riconoscimento  AtÃ ¼aujas numurs  Patvirtinimo numeris  JÃ ³vÃ ¡hagyÃ ¡s szÃ ¡ma  Numru ta l-Approvazzjoni  Registratienummer  Numer zatwierdzenia  NÃ ºmero de aprovaÃ §Ã £o  Ã Ã ­slo schvÃ ¡lenia  Ã tevilka odobritve  HyvÃ ¤ksyntÃ ¤numero  GodkÃ ¤nnandenummer 8 Fecha de la autorizaciÃ ³n  Datum schvÃ ¡lenÃ ­  Godkendelsesdato  Zulassungsdatum  Kinnituse kuupÃ ¤ev  Ã Ã ¼Ã µÃ Ã ¿Ã ¼Ã ·Ã ½Ã ¯Ã ± Ã ­Ã ³Ã ºÃ Ã ¹Ã Ã ·Ã   Approval date  Date dagrÃ ©ment  Data di approvazione  AtÃ ¼aujas izsniegÃ ¡anas datums  Patvirtinimo data  JÃ ³vÃ ¡hagyÃ ¡s dÃ ¡tuma  Data ta l-Approvazzjoni  Datum van erkenning  Data zatwierdzenia  Data de aprovaÃ §Ã £o  DÃ ¡tum schvÃ ¡lenia  Datum odobritve  HyvÃ ¤ksyntÃ ¤pÃ ¤ivÃ ¤  Datum fÃ ¶r godkÃ ¤nnandet 1 1/2004 2 3 4 5 6 7 8 AE UNITED ARAB EMIRATES (2) AR ARGENTINA Haras EL Atalaya 91 Cuartel 17 Arrecifes Buenos Aires SENASA I-E14 (Integral-Equino 14) 27.3.1998 AU AUSTRALIA Equine Artificial Breeding Services Lumeah Miriam Bentley Hume Highway Mullengandra NSW 2644 AQIS NSW-AB-H-01 21.2.2001 AU Equine Artificial Breeding Services Alabar Bloodstock Alan Galloway Koyuga (near Echuca) Victoria 3622 AQIS VIC-AB-H-01 30.10.2002 BB BARBADOS (2) BG BULGARIA BH BAHRAIN (2) BM BERMUDA (2) BO BOLIVIA (2) BR BRAZIL BY BELARUS CA CANADA Ferme Canaco 89 Rang St.-AndrÃ © St.-Bernard de Lacolle Co. St.-Jean, Quebec J0J 1V0 CFIA 4-EQ-01 23.2.2000 CA Amstrong Brothers 14709 Hurontario Street Inglewood, Ontario L0N 1K0 CFIA 5-EQ-01 12.2.1997 CA Zorgwijk Stables Ltd 508 Mt. Pleasant Road, R.R.#2 Brantford, Ontario N3T 5L5 CFIA 5-EQ-02 6.4.1999 CA Tara Hills Stud 13700 Mast Road, R.R.4 Port Perry, Ontario L9L 1B5 CFIA 5-EQ-03 26.1.2000 CA Taylorlane Farm R.R.#2 Orton, Ontario L0N 1N0 CFIA 5-EQ-04 13.1.2000 CA Earl Lennox R.R.#2 Orton, Ontario L0N 1N0 CFIA 5-EQ-05 15.3.2000 CA Rideau Field Farm 756 Heritage Drive, R.R.4 Merrickville Ontario K0G 1N0 CFIA 5-EQ-06 4.5.1998 CA Glengate Farms PO box 220, 8343 Walkers Line Campbellville Ontario L0P 1B0 CFIA 5-EQ-07 31.1.1995 CA Gencor The Genetic Corporation R.R.#5 Guelph Ontario N1H 6J2 CFIA 5-EQ-08 10.1.1997 CA Jou Veterinary Service 2409 Alps Road, R.R.#1 Ayr Ontario N0B 1E0 CFIA 5-EQ-09 30.10.2000 CA AE Breeding Farm Dr Mike Zajac 19619 McGowan Road Mount Albert Ontario L0G 1M0 CFIA 5-EQ-10 2.3.2000 CA Seelster Farms 33618 Roman Line R.R.#3 Lucan Ontario N0M 2J0 CFIA 5-EQ-11 7.1.2004 CA Milner Farms 14848 Fourteen Mile Road Denfield Ontario N0M 1P0 CFIA 5-EQ-12 7.1.2004 CA Equine Reproduction Services Box 19, Site 4, R.R.#1 Airdrie Alberta T4B 2A3 CFIA 8-EQ-01 27.3.2003 CA Maedowview Ilene Poole 23052 TWP Road 521 Sherwood Park Alberta T8B 1G6 CFIA 8-EQ-02 1.2.2002 CH SWITZERLAND (3) EidgenÃ ¶ssisches GestÃ ¼t/Haras fÃ ©dÃ ©ral/Istituto Federale dellallevamento equino Avenches CH-1580 Avenches Bundesamt fÃ ¼r VeterinÃ ¤rwesen CH-AI-4E 13.2.1997 CH Besamungsstation Pferde, GestÃ ¼t Hanaya Expohof CH-8165 Schleinikon Bundesamt fÃ ¼r VeterinÃ ¤rwesen CH-AI-8E 6.5.1999 CL CHILE CS SERBIA AND MONTENEGRO CU CUBA (2) DZ ALGERIA EG EGYPT (2) FK FALKLAND ISLANDS GL GREENLAND HK HONG KONG (2) HR CROATIA IL ISRAEL IS ICELAND Gunnarsholt Saedingastod Gunnarsholti 851 Hella Iceland Veterinary Services H001 20.12.1999 JO JORDAN (2) JP JAPAN (2) KG KYRGYZSTAN (2) KR REPUBLIC OF KOREA (2) KW KUWAIT (2) LB LEBANON (2) LY LIBYA (2) MA MOROCCO Centre National dInsÃ ©mination Artificielle Equine de Bouzniaka (CNIAEB) BP 52 Benslimane 13100 Ministry of Agriculture and Rural Development 0102 27.3.2003 MK (1) FORMER YUGOSLAV REPUBLIC OF MACEDONIA MO MACAO (2) MU MAURITIUS MY MALAYSIA (PENINSULA) (2) MX MEXICO CEPROSEM Club HÃ ­pico La Silla Monterrey Nuevo LeÃ ³n SAGARPA 02-19-05-96-E 2.8.2001 NZ NEW ZEALAND Animal Breeding Services Ltd. 3680 State Highway 3 RD2, Hamilton MAF NZSEQ-001 27.3.2002 NZ Phoenician Stallion Collection Centre 75 Penrith Road RD2, Napier MAF NZSEQ-002 2.5.2002 NZ Alabar 480 Seagrove Road, RD4, Pukekohe MAF NZSEQ-003 2.2.2004 OM OMAN (2) PE PERU (2) PM ST. PIERRE AND MIQUELON PY PARAGUAY QA QATAR (2) RO ROMANIA RU RUSSIA SA SAUDI ARABIA (2) SG SINGAPORE (2) SY SYRIA (2) TH THAILAND (2) TN TUNISIA UA UKRAINE US UNITED STATES OF AMERICA The Old Place P.O. box 90 Mt. Holly, AR 71758 APHIS 00AR001-EQS 19.7.2000 US Ansata Arabian Stud 234 Polk 130 Mena, AR 71953 APHIS 03AR002-EQS 20.5.2003 US Steve Cruse- Show Horses 29251 N. Hayden Road Scottsdale, AZ 85262 APHIS 02AZ002-EQS 28.1.2002 US Happy Valley Quarter Horses 12970 East Court Street Mayer, AZ 86333 APHIS 03AZ001-EQS 30.12.2002 US Los Cedros USA 8700 East Mountain Road Scottsdale, AZ 85262 APHIS 04AZ003-EQS 7.10.2003 US Cave Creek Equine Surgical Center 3405 North 14th Street Phoenix, AZ 85086 APHIS 04AZ004-EQS 7.10.2003 US Kellog Arabian Horse Center 3801 W. Temple Avenue Pomona, CA 71758 APHIS 97CA002-EQS 22.5.1997 US Mariana Farm, The Stallion Bank 18936 Paradise Mountain Road Valley Center, CA 92082 APHIS 98CA001-EQS 14.11.1997 US Dr Nancy Cook 1145 Arroyo Mesa Road Solvang, CA 93460 APHIS 98CA002-EQS 6.6.2003 US Pacific International Genetics 14300 Jackson Road Sloughhouse, CA 95683 APHIS 98CA003-EQS 23.1.1998 US Alamo Pintado Equine Clinic 2501 Santa Barbara Avenue Los Olivos, CA 93441 APHIS 98CA004-EQS 23.2.1998 US Anaheim Hills Saddle Club 6352 E. Nohl Ranch Road Anaheim, CA 92807 APHIS 98CA005-EQS 23.3.1998 US Valley Oak Ranch 10940 26 Mile Road Oakdale, CA 95361 APHIS 99CA006-EQS 2.4.1999 US Jeff Oswood Stallion Station 21860 Avenue 160 Porterville, CA 93257 APHIS 99CA007-EQS 8.4.1999 US Magali Farms 4050 Casey Avenue Santa Ynez, CA 93460 APHIS 00CA008-EQS 6.6.2003 US Crawford Stallion Services 34520 DePortola Temecula, CA 92592 APHIS 00CA010-EQS 20.1.2000 US Exclusively Equine Reproduction 28753 Valley Center Road Temecula, CA 92082 APHIS 00CA011-EQS 2.3.2000 US Pioneer Equine Hospital 11501 Pioneer Avenue Oakdale, CA 95361 APHIS 00CA018-EQS 4.4.2002 US Santa Lucia Farms 1924 W. Hwy 154 Santa Ynez, CA 93460 APHIS 01CA012-EQSE 16.2.2001 US Specifically Equine Veterinary Service 910 W. Hwy 246 Buellton, CA 93427 APHIS 01CA013-EQS 20.5.1997 US Bishop Lane Farms 5525 Volkerts Road Sabastopol, CA 95472 APHIS 01CA014-EQS 19.3.2001 US North Arabians 20665 Sugherland Dam Rd., Ramona, CA 92965 APHIS 01CA015-EQS 11.11.2001 US Hunter Stallion Station 10163 Badger Creek Lane Wilton, CA 95693 APHIS 02CA016-EQS 14.2.2002 US OM EL ARAB International 1900 View Dr. Santa Ynez, CA 93460 APHIS 02CA022-EQS 22.3.2002 US Pacific International Genetics 25725 68th Avenue Los Mollinos, CA 96055 APHIS 03CA017-EQS 21.2.2003 US Winners Circle Equine Clinic, Inc. 39185 Diamond Valley Road Hemet, CA 92543 APHIS 03CA020-EQS 4.3.2003 US Bradford Quarter Horses 24860 N. Tully Rd. Acampo, CA 95220 APHIS 03CA021-EQS 15.3.2003 US El Campeon Farms 999 Patrero Road Thousand Oaks, CA 91361 APHIS 04CA022-EQS 13.11.2003 US Fairwind Farms 2276 Canyon Crane Road Santa Rosa, CA 95220 APHIS 03CA023-EQS 28.2.2003 US Colorado State University Equine Reproduction Center 3194 Rampart Road Fort Collins, CO 80523 APHIS 02CO001-EQS 13.2.2002 US Premier Breeding Services, LLC 5501 W. Dakan Road Sedalia, CO 80135 APHIS 04CO002-EQS 28.1.2004 US Candlewood Equine 2 Beaver Pond Lane Bridgewater, CT 06752 APHIS 00CT001-EQS 1.3.2000 US Windbank Farm 1620 Choptank Road Middletown, DE 19075 APHIS 01DE001-EQS 7.6.2001 US Peterson & Smith Reproduction Center 15107 S.E. 47th Avenue Summerfield, FL 34491 APHIS 00FL001-EQS 10.1.2000 US Silver Maple Farm 6621 Daniels Road, Naples, FL 34109 APHIS 00FL002-EQS 26.1.2000 US University of Florida College of Veterinary Medicine 2015 SW 16th Avenue Gainsville, FL 32601 APHIS 01FL003-EQS 15.5.2001 US Char-o-lot Ranch 34750 Hw. 70 Myakka City, FL 34251 APHIS 03FL004-EQS 15.1.2003 US Equine Medical of Ocala, PL 7107 West Highway 326 Ocala, FL 34482 APHIS 03FL005-EQS 30.10.2003 US Double L Quarter Horse 1881 E. Berry Road Cedar Rapids, IA 52403 APHIS 96IA001-EQS 2.1.1996 US Jim Dudley Quarter Horses Rt. 1, Box 137 Latimer, IA 50452 APHIS 98IA002-EQS 26.5.1998 US Grandview Farms 123 West 200 South Huntington, IN 46750 APHIS 99IN001-EQS 16.12.1999 US Ed Mulick 4333 Straightline Pike Richmond, IN 47374 APHIS 00IN002-EQS 13.3.2000 US Gumz Farms Quarter Horses 7491 S 100 W North Judson, IN 46366 APHIS 00IN003-EQS 3.7.2000 US Gunz Farms 3646 W SR 14 Rensselaer, IN 47978 APHIS 04IN003-EQS 3.2.2004 US White River Equine Centre 707 Edith Avenue Noblesville, IN 46060 APHIS 01IN004-EQS 15.3.2001 US Davis Veterinary Service 3646 West State Road 14 Rensselaer, IN 47978 APHIS 04IN005-EQS 9.2.2004 US Meadowbrook Farms 3400S. 143rd Street East Wichita, KS 67232 APHIS 01KS001-EQS 28.2.2001 US Kentuckiana Farm P.O. box 11743 Lexington, KY 40577 APHIS 97KY001-EQS 16.10.1997 US Castleton Farm 2469 Iron Works Pike P.O. box 11889 Lexington, KY 40511 APHIS 98KY002-EQS 13.8.1998 US Autumn Lane Farm 371 Etter Lane Georgetown, KY 40324 APHIS 01KY001-EQS 19.10.2001 US Greene, Lewis and Associates, Inc. 17737 Highway 40 Covington, LA, 70435 APHIS 04LA001-EQS 1.12.2003 US Hamilton Farm 66 Woodland Mead P.O. Box 2639 South Hamilton, MA 01982 APHIS 98MA001-EQS 30.3.1998 US Select Breeders Service, Inc. 1088 Nesbitt Road Colora, MD 21917 APHIS 98MD001-EQS 3.11.1997 US Imperial Egyptian Stud 2642 Mt. Carmel Road, Parkton, MD 21120 APHIS 00MD002-EQS 18.7.2000 US Harris Paints 27720 Possum Hill Road, Federalsburg, MD 21632 APHIS 00MD003-EQS 25.9.2000 US Midwest Station II 16917 70th Street NE, Elk River, MN 55330 APHIS 00MN001-EQS 16.5.2000 US Anoka Equine Veterinary Services 16445 NE 70th Street Elk River, MN 55330 APHIS 01MN001-EQS 17.12.2001 US Cedar Ridge Arabians 20335 Sawmill Road Jordan, MN 55352 APHIS 03MN001-EQS 25.9.2001 US Schemel Stables Collection Facility 986 PCR, Co. Road 810 Perryville, MO 63775 APHIS 99MO001-EQS 15.12.1999 US Equine Reproduction Facility 137 Speaks Road Advance, NC 27006 APHIS 97NC001-EQS 21.8.1997 US Veterinary Reproduction Specialists, Inc. Sunny Pines Farm 7132 St. Marys Church Road Lucama, NC 27851 APHIS 04NC002-EQS 9.3.2004 US Southeastern Equine Reproduction Services, Inc. 440 Devin Drive White Oak, NC 28339 APHIS 04NC003-EQS 19.5.2004 US Walnridge Farm, Inc. Hornerstown-Arneytown Road Cream Ridge, NJ 08514 APHIS 96NJ003-EQS 14.8.1996 US Cedar Lane Farm 40 Lambertville Headquarters Road Lambertville, NJ 08530 APHIS 96NJ004-EQS 4.9.1996 US Perettis Farm Route 526, Box 410 Cream Ridge, NJ 08514 APHIS 97NJ005-EQS 17.3.1997 US Kentuckiana Farm of NJ 18 Archertown Road New Egypt, NJ 08533 APHIS 99NJ006-EQS 30.7.1999 US Southwind Farm 29 Burd Road, Pennington, NJ 08534 APHIS 00NJ007-EQS 13.7.2000 US Blue Chip Farm 807 Hogagherburgh Road Wallkill, NY 12589 APHIS 96NY001-EQS 31.8.2000 US Sunny Gables Farm 282 Rt. 416 Montgomery, NY 12549 APHIS 00NY002-EQS 24.7.2000 US Strawberry Banks Farm 1181 Quaker Road E. Aurora, NY 14052 APHIS 03NY003-EQS 24.1.2003 US Autumn Lane Farm 7901 Panhandle Road Newark, OH 43056 APHIS 99OH001-EQS 19.5.1999 US Good Version 5224 Dearth Road Springboro, OH 45062 APHIS 01OH001-EQS 3.8.2001 US DeGraff Stables 2734 N.E. Catawba Road Port Clinton, Ohio 43452 APHIS 03OH001-EQS 14.4.2003 US Paws UP Quarter Horses Route 1, Box 43-1 Purcell, OK 73080 APHIS 00OK002-EQS 11.4.2000 US Crawford Stallion Services 15847 230th Street Blanchard, OK 73013 APHIS 03OK001-EQS 4.6.2003 US OSU CVM Vet Ranch 14021 W 32nd Street Stillwater, OK 74074 APHIS 04OK001-EQS 15.12.2003 US Bob Loomis Quarterhorses, Inc. Rt. 1, Box 672 Marletta, OK 73448 APHIS 04OK002-EQS 15.10.2003 US Lazy E Ranch 9601 Lazy E Dr Guthrie, OK 73044 APHIS 04OK003-EQS 11.2.2004 US Bryant Ranch 11777 NW Oak Ridge Road Yamhill, OR 97148 APHIS 98OR001-EQS 19.2.1998 US Honalee Equine Semen Collection Facility 14005 SW Tooze Road, Sherwood, OR 97140 APHIS 99OR001-EQS 26.10.1999 US Kosmos Horse Breeders 372 Littlestown Road Littlestown, PA 17340 APHIS 97PA001-EQS 19.3.1997 US Hanover Shoe Farm Route 194 South P.O. box 339 Hanover, PA 17331 APHIS 97PA002-EQS 28.3.1997 US Nandi Veterinary Associates 3244 West Sieling Road New Freedom, PA 17349 APHIS 97PA003-EQS 22.9.1997 US Cryo-Star International 223 Old Philadelphia Pike Douglassville, PA 19518 APHIS 01PA005-EQS 29.5.2001 US Hempt Farms 250 Hempt Road Mechanicsburg, PA 17050 APHIS 01PA006-EQS 16.8.2001 US Babcock Ranch Semen Collection Center Rt. 2, Box 357 Gainsville, TX 76240 APHIS 97TX001-EQS 2.6.1997 US Select Breeders Rt. 3, Box 196 Aubrey, TX 76227 APHIS 97TX002-EQS 1.2.1997 US Floyd Moore Ranch Route 2, Box 293 Huntsville, TX 77340 APHIS 98TX003-EQS 12.5.1998 US Alpha Equine Breeding Center 2301 Boyd Road Granbury, TX 76049 APHIS 00TX008-EQS 28.2.2000 US Joe Landers Breeding Facility 4322 Tintop Road Weatherford, TX 76087 APHIS 00TX010-EQS 11.4.2000 US Willow Tree Farm 10334 Strittmatter, Pilot Point, TX 76258 APHIS 00TX011-EQS 28.4.2000 US Green Valley Farm 3952 PR 2718, Aubrey, TX 76227 APHIS 00TX012-EQS 28.4.2000 US 6666 Ranch P.O. box 130 Guthrie, TX 79236 APHIS 00TX013-EQS 17.10.2000 US Michael Byatt Arabians 7716 Red Bird Road New Ulm, TX 78950 APHIS 00TX014-EQSE 9.11.2000 US DLR Ranch 5301 FM 1885 Weatherford, TX 76088 APHIS 01TX015A-EQSE 7.2.2001 US RB Quarter Horse 1346 Prarie Grove Rd. Valley View, TX 76272 APHIS 01TX017-EQS 22.10.2001 US LKA, Inc. 360 Leea Lane Weatherford, TX 76087 APHIS 01TX018-EQS 6.11.2001 US Watkins Equine Breeding Center 453 McCarthy Weatherford, TX 76088 APHIS 02TX019-EQS 8.2.2002 US Arabians LTD, Inc. 8459 Rock Creek Road Waco, TX 76708 APHIS 02TX020-EQS 26.2.2002 US Tommy Manion, Inc. P.O. box 94 Aubrey, TX 76207 APHIS 02TX021-EQS 21.3.2002 US Kedon Farms 2357 Advance Weatherford, TX 76088 APHIS 02TX022-EQS 18.4.2002 US Crosby Farms 8459 FM 455E Pilot Point, TX 76258 APHIS 02TX023-EQS 27.6.2002 US Riverside Ranch Stalloins 4150 FM Road 113N Weatherford, TX 78088 APHIS 02TX024-EQS 9.9.2002 US Y L Ranch P.O. Box 818 Albany, TX 76430 APHIS 03TX002  EQS 9.10.2003 US EEE Ranch 262 Laney Doe Blvd. Whitesboro, TX 76273 APHIS 04TX002-EQS 27.10.2003 US Slate River Ranch 4903 FM 113N Weatherford, TX 78088 APHIS 04TX003-EQS 5.11.2003 US McQuay Stables, Inc. 15135 E.FM.922 Tioga, TX 76271 APHIS 04TX004-EQS 25.3.2004 US Roanoke AI Labs, Inc 8535 Martin Creek Road Roanoke, VA 20401 APHIS 96VA001-EQS 14.11.1996 US Commonwealth Equine Reproduction Center 16078 Rockets Mill Road, Doswell, VA 23047 APHIS 00VA002-EQS 9.8.2000 US Equine Reproduction Concepts 111 Hackleys Mill Road Amissville, VA 20106 APHIS 02VA003-EQS 12.11.2002 US Hass Quarter Horses W9821 Hwy 29 Shawano, WI 54166 APHIS 97WI001-EQS 29.5.1997 US Batlle Hill Farm HC 40, Box 9 Lewisburg, WV 24901 APHIS 01WV001 13.11.2001 US Snowy Range Ranch 251 Mandel Lane Laramie, WY 82070 APHIS 01WY001-EQS 1.2.2001 UY URUGUAY ZA SOUTH AFRICA (2) (1) CÃ ³digo provisional que no afecta a la denominaciÃ ³n definitiva del paÃ ­s que serÃ ¡ asignada cuando concluyan las negociaciones actualmente en curso en las Naciones Unidas  ProzatÃ ­mnÃ ­ kÃ ³d, kterÃ ½ neovlivnÃ ­ koneÃ nÃ © oznaÃ enÃ ­ zemÃ , kterÃ © bude pÃ idÃ leno po skonÃ enÃ ­ jednÃ ¡nÃ ­ nynÃ ­ probÃ ­hajÃ ­cÃ ­ch ve SpojenÃ ½ch nÃ ¡rodech  ForelÃ ¸big kode, som ikke foregriber den endelige betegnelse af landet, der skal tildeles, nÃ ¥r de igangvÃ ¦rende forhandlinger i FN er afsluttet  Provisorischer Code, der in nichts der endgÃ ¼ltigen Bezeichnung des Landes vorgreift, die bei Schlussfolgerung der momentan laufenden Verhandlungen in diesem Zusammenhang im Rahmen der Vereinten Nationen genehmigt wird  MÃ ¤Ã ¤ruse Kood, mis ei mÃ µjuta riigi lÃ µplikku nimetust, mis omistatakse peale lÃ ¤birÃ ¤Ã ¤kimiste kokkuvÃ µtteid, mis preagu toimuvad Ã hendriikides  Ã Ã Ã ¿Ã Ã Ã Ã ¹Ã ½Ã Ã  Ã ºÃ Ã ´Ã ¹Ã ºÃ Ã  ÃÃ ¿Ã Ã ´Ã µÃ ½ Ã µÃÃ ·Ã Ã µÃ ¬Ã ¶Ã µÃ ¹ Ã Ã ¿Ã ½ Ã ¿Ã Ã ¹Ã Ã Ã ¹Ã ºÃ  Ã Ã ¯Ã Ã »Ã ¿ Ã Ã ·Ã  Ã Ã Ã Ã ±Ã  ÃÃ ¿Ã Ã ¸Ã ± Ã ´Ã ¿Ã ¸Ã µÃ ¯ Ã ¼Ã µÃ Ã ¬ Ã Ã ·Ã ½ ÃÃ µÃ Ã ¬Ã Ã Ã Ã · Ã Ã Ã ½ Ã ´Ã ¹Ã ±ÃÃ Ã ±Ã ³Ã ¼Ã ±Ã Ã µÃ Ã Ã µÃ Ã ½ ÃÃ ¿Ã ÃÃ Ã ±Ã ³Ã ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã µÃÃ ¯ Ã Ã ¿Ã ÃÃ ±Ã Ã Ã ½Ã Ã ¿Ã  Ã Ã Ã ± Ã Ã ½Ã Ã ¼Ã ­Ã ½Ã ± Ã Ã ¸Ã ½Ã ·  Provisional code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiations currently taking place in the United Nations  Code provisoire ne prÃ ©jugeant pas de la dÃ ©nomination dÃ ©finitive du pays qui sera arrÃ ªtÃ ©e Ã lissue des nÃ ©gociations en cours dans le cadre des Nations unies  Codice provvisorio senza effetti sulla denominazione definitiva del paese che sarÃ attribuita dopo la conclusione dei negoziati in corso presso le Nazioni Unite  Pagaidu kods, kurÃ ¡ neietekmÃ  valsts galÃ «go apzÃ «mÃ jumu, kas tiks pieÃ ¡Ã ·irts pÃ c patlaban ApvienotajÃ s NÃ cijÃ s notiekoÃ ¡o sarunu noslÃ gÃ ¡anÃ s  Laikinasis kodeksas, neÃ ¯takojantis nustatyto Ã ¡alies pavadinimo, kuris bus priskirtas pasibaigus Ã ¡iuo metu JungtinÃ se Tautose vykstanÃ ioms deryboms  Ideiglenes kÃ ³d, amely nem Ã ©rinti az orszÃ ¡gnak a jelenleg az ENSZ-ben folyÃ ³ tÃ ¡rgyalÃ ¡sok utÃ ¡n megadandÃ ³ vÃ ©gsÃ  elnevezÃ ©sÃ ©t  KodiÃ i proviÃ ¼orja li ma taffettwax id-denominazzjoni definittiva tal-pajjiÃ ¼ li se tingÃ §ata wara t-tmiem tan-negozjati li qed isiru bÃ §alissa fin-Nazzjonijiet Uniti  Voorlopige code die geen gevolgen heeft voor de definitieve benaming die aan het land wordt gegeven op grond van de onderhandelingen die momenteel in het kader van de Verenigde Naties worden gevoerd  Kod tymczasowy nie ma wpÃ ywu na ostateczne okreÃ lenie kraju, ktÃ ³re bÃdzie przypisane po zakoÃ czeniu negocjacji, jakie obecnie trwajÃ w ONZ  CÃ ³digo provisÃ ³rio que nÃ £o afecta a denominaÃ §Ã £o definitiva do paÃ ­s a ser atribuÃ ­da apÃ ³s a conclusÃ £o das negociaÃ §Ã µes actualmente em curso nas NaÃ §Ã µes Unidas  ProvizÃ ³rny kÃ ³d, ktorÃ ½ nemÃ ¡ vplyv na definitÃ ­vne oznaÃ enie krajiny, ktorÃ © bude pridelenÃ © po ukonÃ enÃ ­ rokovanÃ ­ momentÃ ¡lne prebiehajÃ ºcich na Ã ºrovni OrganizÃ ¡cie spojenÃ ½ch nÃ ¡rodov  ZaÃ asna oznaka, ki ne vpliva na konÃ no poimenovanje drÃ ¾ave, ki se ji bo pripisalo po zakljuÃ ku pogajanj, ki potekajo v ZdruÃ ¾enih narodih  VÃ ¤liaikainen koodi, joka ei vaikuta maan lopulliseen nimeen, joka annetaan tÃ ¤llÃ ¤ hetkellÃ ¤ YhdistyneissÃ ¤ Kansakunnissa meneillÃ ¤Ã ¤n olevien neuvottelujen pÃ ¤Ã ¤tteeksi  Provisorisk kod som inte pÃ ¥verkar det slutgiltiga landsnamnet som skall anges nÃ ¤r de pÃ ¥gÃ ¥ende fÃ ¶rhandlingarna i FÃ ¶renta nationerna slutfÃ ¶rts (2) SÃ ³lo esperma procedente de caballos registrados  Pouze sperma odebranÃ © od registrovanÃ ½ch konÃ ­  Kun sÃ ¦d fra registrerede heste  Nur Samen von registrierten Pferden  Ainult registreeritud hobuste kogutud sperma.  Ã Ã Ã ½Ã ¿ Ã ÃÃ ­Ã Ã ¼Ã ± ÃÃ ¿Ã Ã Ã Ã »Ã »Ã ­Ã Ã ¸Ã ·Ã ºÃ µ Ã ±ÃÃ  Ã ºÃ ±Ã Ã ±Ã ³Ã µÃ ³Ã Ã ±Ã ¼Ã ¼Ã ­Ã ½Ã ¿Ã Ã  Ã ¯ÃÃÃ ¿Ã Ã   Only semen collected from registered horses  Sperme provenant de chevaux enregistrÃ ©s uniquement  Solamente sperma raccolto da cavalli registrati  Tikai no reÃ £istrÃ tiem zirgiem savÃ ktÃ  sperma  Tik iÃ ¡ registruotÃ ³ arkliÃ ³ surinkta sperma  Csak regisztrÃ ¡lt lovaktÃ ³l vett sperma  Sperma miÃ ¡bura biss minn Ã ¼wiemel irreÃ ¡istrati  Enkel sperma verzameld van geregistreerde paarden  WyÃ Ã cznie nasienie pobrane od zarejestrowanych koni  Apenas sÃ ©men colhido de cavalos registados  Iba semeno odobranÃ © registrovanÃ ½m koÃ om  Samo seme registriranih konjev  Ainoastaan rekisterÃ ¶idyistÃ ¤ hevosista kerÃ ¤tty siemenneste  Bara sperma insamlad frÃ ¥n registrerade hÃ ¤star (3) Sin perjuicio de los requisitos de certificaciÃ ³n especÃ ­ficos que establezca cualquier acuerdo comunitario pertinente con terceros paÃ ­ses  TÃ ­m nejsou nijak ovlivnÃ ny specifickÃ © poÃ ¾adavky na certifikaci stanovenÃ © pÃ Ã ­sluÃ ¡nÃ ½mi dohodami SpoleÃ enstvÃ ­ s tÃ etÃ ­mi zemÃ mi  Jf. dog eventuelle sÃ ¦rlige certifikatkrav fastsat ved relevante EF-aftaler med tredjelande  Unbeschadet spezifischer Zertifizierungsanforderungen gemÃ ¤Ã  einschlÃ ¤gigen Ã bereinkommen der Gemeinschaft mit DrittlÃ ¤ndern  Eelomandamata teatud tÃ µend, mis on antud mingi Ã henduse kokkuleppega kolmandate riikidega  Ã Ã µ Ã Ã ·Ã ½ Ã µÃÃ ¹Ã Ã Ã »Ã ±Ã ¾Ã · Ã Ã Ã ½ Ã µÃ ¹Ã ´Ã ¹Ã ºÃ Ã ½ Ã ±ÃÃ ±Ã ¹Ã Ã ®Ã Ã µÃ Ã ½ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¯Ã ·Ã Ã ·Ã  ÃÃ ¿Ã ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã ºÃ ¬Ã ¸Ã µ Ã Ã Ã µÃ Ã ¹Ã ºÃ ® Ã ºÃ ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ ® Ã Ã Ã ¼Ã Ã Ã ½Ã ¯Ã ± Ã ¼Ã µ Ã Ã Ã ¯Ã Ã µÃ  Ã Ã Ã Ã µÃ   Without prejudice to specific certification requirements provided for by any relevant Community agreement with third countries  Sans prÃ ©judice des exigences spÃ ©cifiques de certification prÃ ©vues par tout accord communautaire conclu avec des pays tiers  Fatti salvi specifici requisiti di certificazione contemplati da eventuali pertinenti accordi tra la ComunitÃ e i paesi terzi  Bez jebkÃ diem aizspriedumiem pret specifiskÃ m sertifikÃ cijas prasÃ «bÃ m, kas izrietÃ tu no jebkÃ diem atbilstoÃ ¡iem Kopienas lÃ «gumiem ar treÃ ¡Ã m valstÃ «m  NepaÃ ¾eidÃ ¾iant specialiÃ ³jÃ ³ sertifikavimo reikalavimÃ ³, nustatytÃ ³ atitinkamuose Bendrijos susitarimuose su treÃ iosiomis Ã ¡alimis  A harmadik orszÃ ¡gokkal kÃ ¶tÃ ¶tt bÃ ¡rmely kÃ ¶zÃ ¶ssÃ ©gi megÃ ¡llapodÃ ¡sok Ã ¡ltal elÃ Ã ­rt kÃ ¼lÃ ¶nleges igazolÃ ¡si kÃ ¶vetelmÃ ©nyek sÃ ©relme nÃ ©lkÃ ¼l  Bla preÃ ¡udizzju gÃ §al rekwiÃ ¼iti speÃ ifiÃ i gÃ §aÃ -Ã ertifikazzjoni li gÃ §alihom hemm provvediment fi kwalunkwe ftehim rilevanti tal-KomunitÃ ma pajjiÃ ¼i terzi  Onverminderd in relevante overeenkomsten van de Gemeenschap met derde landen vastgestelde specifieke certificeringsvoorschriften  Bez uszczerbku dla specyficznych wymogÃ ³w certyfikacyjnych przewidzianych w kaÃ ¼dej umowie z krajami trzecimi  Sem prejuÃ ­zo das exigÃ ªncias de certificaÃ §Ã £o especÃ ­ficas previstas por qualquer acordo comunitÃ ¡rio pertinente com paÃ ­ses terceiros  Bez vplyvu na Ã ¡pecifickÃ © licenÃ nÃ © poÃ ¾iadavky poÃ ¾adovanÃ © prÃ ­sluÃ ¡nÃ ½mi dohodami spoloÃ enstva s tretÃ ­mi krajinami  Ne glede na posebne zahteve v zvezi s certificiranjem, kot jih doloÃ ajo sporazumi Skupnosti s tretjimi drÃ ¾avami  Sanotun kuitenkaan rajoittamatta kolmansien maiden kanssa tehdyissÃ ¤ voimassa olevissa yhteisÃ ¶n sopimuksissa mÃ ¤Ã ¤rÃ ¤ttyjen erityisten todistusvaatimusten soveltamista  Utan att det pÃ ¥verkar tillÃ ¤mpningen av de sÃ ¤rskilda villkor fÃ ¶r utfÃ ¤rdande av intyg som fÃ ¶reskrivs i eventuella relevanta avtal mellan gemenskapen och tredje land